Case: 17-15610     Date Filed: 01/11/2019    Page: 1 of 6


                                                           [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT


                                   No. 17-15610
                               Non-Argument Calendar


                        D.C. Docket No. 0:17-cr-60165-JIC-1



 UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

                                         versus

 JEFFREY VALENCIA,

                                                                  Defendant-Appellant.



                     Appeal from the United States District Court
                         for the Southern District of Florida


                                  (January 11, 2019)

Before ED CARNES, Chief Judge, MARCUS, and GRANT, Circuit Judges.

PER CURIAM:

      Jeffrey Valencia appeals the 120-month sentence he received after pleading

guilty to one count of possession with intent to distribute heroin, in violation of 21
               Case: 17-15610       Date Filed: 01/11/2019   Page: 2 of 6


U.S.C. § 841(a)(1) and (b)(1)(C).

                                            I.

      All of these facts, which we draw from Valencia’s presentence investigation

report, are undisputed. In February 2017 law enforcement officers began

investigating Valencia after receiving information that he was dealing heroin and

methamphetamine in Broward County, Florida. The next month the officers heard

that Valencia was storing a portion of his drug supply at the house of Jeffrey

Leibowitz, who owed Valencia a $20,000 drug debt. The officers searched the stash

house and found, among other things, 425 grams of Valencia’s methamphetamine.

Leibowitz was arrested and admitted that he had agreed to let Valencia “store large

amounts of . . . methamphetamine” at his house to pay off the debt that he owed

Valencia. Leibowitz also admitted that Valencia repeatedly directed buyers to the

stash house, where Leibowitz would sell them some of those drugs. Leibowitz

further stated that he had always known Valencia to sell drugs during the

approximately fifteen to twenty years that he had known Valencia.

      The law enforcement officers continued investigating Valencia. In June 2017

they developed a confidential source who had previously bought multi-ounce

quantities of heroin from him. Later that month the officers set up three controlled

heroin buys by the source from the unwitting Valencia. The sting was successful:

the officers observed Valencia selling the source more than three ounces of heroin.

                                            2
                  Case: 17-15610     Date Filed: 01/11/2019      Page: 3 of 6


           Valencia pleaded guilty under a written plea agreement to one count of

possession with intent to distribute heroin. As part of the agreement Valencia

stipulated that Leibowitz was “operating a stash house for Valencia.” (A grand jury

indicted Leibowitz with possession with intent to distribute methamphetamine and

heroin.) Valencia also stipulated that he knowingly and intentionally sold heroin to

the government’s confidential source in June 2017.

       In calculating Valencia’s base offense level, the presentence investigation

report used under § 1B1.3 of the United States Sentencing Guidelines the 425 grams

of methamphetamine that Valencia had kept at the stash house. 1 That

methamphetamine was determined to have a purity level of at least eighty percent, so

the PSR counted it as “ice” — the term the guidelines use for methamphetamine that

has a purity level of at least eighty percent. United States Sentencing Guidelines

§ 2D1.1, Notes to Drug Quantity Table, n.(C) (Nov. 2016). If that methamphetamine

had been less than eighty percent pure, Valencia’s base offense level would have

been 30. See id. § 2D1.1(a)(5). But because the methamphetamine was ice,

Valencia’s base offense level was 32. See id. § 2D1.1(a)(4).

       After a three-level reduction for Valencia’s acceptance of responsibility, see

id. § 3E1.1, the PSR calculated a total offense level of 29 and a criminal history




       1
         The PSR also used, among other drugs, the heroin that Valencia was charged with
possessing. Those drugs are not at issue in this case.
                                               3
                 Case: 17-15610        Date Filed: 01/11/2019      Page: 4 of 6


category of VI. That yielded an advisory guidelines range of 151 to 188 months.

The government moved for a downward departure because of Valencia’s assistance

in an unrelated case. See id. § 5K1.1.

       Valencia did not object to the PSR’s factfindings. He did object to, among

other things, the PSR counting the 425 grams of methamphetamine as ice in

calculating his base offense level. He argued that while he knew that the drugs were

methamphetamine, he did not know that they were pure enough to qualify as ice

under the guidelines. As he put it, it was unfair for him to be “held responsible for

the ICE WITH 81% [sic] or greater purity, without the Government having to prove

by competent evidence he knew or should have known the purity level.”

       The district court overruled Valencia’s objection and counted the

methamphetamine as ice, which left Valencia’s advisory guidelines range at 151 to

188 months in prison.2 But the court granted the government’s motion for a

downward departure and sentenced Valencia to 120 months in prison. This is

Valencia’s appeal.

                                                II.

       We review the district court’s application of § 1B1.3 only for clear error.



       2
          The district court also found, over Valencia’s objection, that he was a career offender
under § 4B1.1(a) based on a 2010 federal conviction for attempt to possess with the intent to
distribute oxycodone and a 1999 Florida conviction for trafficking in cocaine. The court noted that
applying § 4B1.1(a) also led to a base offense level of 32. See § 4B1.1(b).
                                                 4
                Case: 17-15610     Date Filed: 01/11/2019    Page: 5 of 6


United States v. Siegelman, 786 F.3d 1322, 1332 (11th Cir. 2015). Under that

section, a district court “shall” consider all “relevant conduct” when calculating a

defendant’s base offense level. U.S.S.G. § 1B1.3, (a). Relevant conduct includes

“all acts and omissions . . . that were part of the same course of conduct . . . as the

offense of conviction.” Id. § 1B1.3(a)(2) (emphasis added). That means that “types

of drugs not specified in the count of conviction are to be included in determining the

offense level if they were part of the same course of conduct . . . as the count of

conviction.” Id. § 1B1.3 cmt. Background.

      Valencia’s position is based on his insistence that he “had no knowledge” the

methamphetamine had a purity level of at least eighty percent, qualifying it as ice.

But the fact that a defendant does “not know the type . . . of the drugs [does] not

preclude the district court from attributing the drugs to him [under § 1B1.3] for

sentencing purposes.” United States v. Alvarez-Coria, 447 F.3d 1340, 1344 (11th

Cir. 2006). “[T]hose who, acting with a deliberate anti-social purpose in mind,

become involved in illegal drug transactions, assume the risk that their actions will

subject them to enhanced criminal liability.” United States v. Gomez, 905 F.2d 1513,

1514–15 (11th Cir. 1990); see also Alvarez-Coria, 447 F.3d at 1344 (“[A] defendant

who transports a suitcase knowing that it contains a controlled substance . . . is

accountable for the controlled substance in the suitcase regardless of his knowledge

or lack of knowledge of the actual type . . . of that controlled substance.”) (quoting


                                            5
                  Case: 17-15610       Date Filed: 01/11/2019       Page: 6 of 6


U.S.S.G. § 1B1.3 cmt. n.2(A)(1) (Nov. 2004)).

       Valencia’s knowledge of the purity level of the methamphetamine is

immaterial; it is enough that he knew that the methamphetamine was, in fact, a

controlled substance. See Alvarez-Coria, 447 F.3d at 1344; cf. United States v.

Alvarado-Tizoc, 656 F.3d 740, 743 (7th Cir. 2011) (“[F]or sentencing purposes the

only knowledge required is knowledge that the substance that the defendants are

selling . . . is a controlled substance.”). So the district court did not err in counting

the 425 grams of methamphetamine as ice under § 1B1.3. 3

       AFFIRMED.




       3
         We need not address Valencia’s contention that the district court erred in finding him a
career offender under § 4B1.1(a). In this case the application of either § 4B1.1(a) or § 1B1.3 leads
to the same base offense level (32) and the same advisory guidelines range (151 to 188 months in
prison). The district court properly applied § 1B1.3, so any error in applying § 4B1.1(a) would be
harmless. See Fed. R. Crim. P. 52(a); see also United States v. Keene, 470 F.3d 1347, 1348 (11th
Cir. 2006) (“The reason it is unnecessary for us to decide the enhancement issue is that a decision
either way will not affect the outcome of this case.”).
                                                 6